—Appeal from an order of the Supreme Court *872(Conway, J.), entered November 20, 1992 in Albany County, which, inter alia, granted defendant’s cross motion for summary judgment dismissing the complaint.
Supreme Court properly granted defendant’s cross motion for summary judgment dismissing the complaint. A previous order of the court precluded plaintiff from giving any evidence at trial in relation to the complaint’s allegations. As a result of this prior order, plaintiff was barred from introducing any evidence regarding the central issues of liability and damages and could not therefore establish a cause of action. Plaintiff’s remaining arguments have been considered and rejected.
Cardona, P. J., Crew III, Casey, Weiss and Peters, JJ., concur. Ordered that the order is affirmed, with costs.